Citation Nr: 1625510	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a disability rating in excess of 40 percent for disc bulges L3-L4, L4-L5 with spinal stenosis and hypertrophic changes of ligamentum flavum.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to service connection for right leg shorter than left leg.

5. Entitlement to service connection for bilateral flat feet.

6. Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 until his retirement in August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2011, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board is aware that the RO has characterized the Veteran's sleep apnea claim as being on appeal from the September 2011 rating decision.  However, the Board finds that the May and June 2010 lay statements submitted by the Veteran in July 2010 constitute new and material evidence received prior to the expiration of the appeal period for the December 2009 rating decision, and therefore were filed in connection with the Veteran's August 2009 claim of service connection for sleep apnea.  38 C.F.R. § 3.156(b) (2015).  Accordingly, the December 2009 rating decision did not become final, and the sleep apnea claim is on appeal from that rating decision.

The Veteran testified at a local hearing conducted by a Decision Review Officer in July 2013.  In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the evidentiary record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to disabilities including his service-connected back disability.  See April 2016 Office of Personnel Management (OPM) letter (disability retirement approved); November 2015 claim.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's sleep apnea, obstructive sleep apnea was diagnosed upon a sleep study performed in June 2010.  The Veteran has submitted multiple lay statements from individuals who served with him, as well as from his former wife, describing the Veteran's snoring and other symptoms during his active duty service.  The Veteran's ex-wife and his fellow service members are competent to report the symptoms they have personally observed.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current sleep apnea, with consideration of the competent lay evidence of record.

Regarding the Veteran's back disability and claim for a TDIU, an April 2016 letter from OPM stated the Veteran's application for disability retirement was approved.  The letter further informed the Veteran that he had to apply for disability benefits from the Social Security Administration (SSA).  See also April 2016 Disability Adjudication Services letter (requesting information from the RO to determine the Veteran's eligibility for disability benefits).  A February 2016 certification from the Veteran's VA primary care provider for the Family and Medical Leave Act (FMLA) discussed the Veteran's back disability and resulting functional effects.  See also February 2016 VA Augusta VA Medical Center (VAMC) primary care physician note.  Accordingly, the Board finds the Veteran's SSA disability records and OPM disability retirement records are relevant to the claims before the Board.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's SSA records, as well as the OPM records regarding the Veteran's application for disability retirement.  

The Veteran's VA treatment records indicate he has obtained treatment for his service-connected back disability outside the VA medical system, to include acupuncture and pain management.  See, e.g., February 2016 Augusta VAMC primary care physician note (followed by EAMC); January 2014 Augusta VAMC primary care physician note (seen by acupuncture and pain management as needed at EAMC); November 2011 Augusta VAMC primary care physician note (seen by pain management outside).  On remand, the AOJ should ask the Veteran to identify all relevant medical providers, and undertake appropriate development to obtain the outstanding treatment records.

VA treatment records also indicate the Veteran's service-connected back disability may have worsened since his VA examination in January 2013.  See, e.g., February 2016 Certification of Health Care Provider for FMLA.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the Veteran should be afforded a new VA examination to determine the severity and manifestations of his service-connected back disability.

Finally, in March 2012, the Veteran was informed of the RO's March 2012 rating decision denying entitlement to service connection for right leg shorter than the left leg, bilateral flat feet, and pseudofolliculitis barbae.  In August 2012, VA received the Veteran's notice of disagreement with all of the issues decided in the March 2012 rating decision.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all of his non-VA treatment related to his sleep apnea and back disability.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding treatment records, to include from EAMC.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain the Veteran's OPM records regarding his disability retirement.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain any outstanding SSA disability records.  All obtained records should be associated with the evidentiary record.

4. For #1, #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

5. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with a pulmonary physician, if possible, to determine the nature and etiology of his sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the competent lay statements from the Veteran's fellow service members and ex-wife that the Veteran's symptoms occurred during his active duty service.

The complete rationale for all opinions should be set forth.

7. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability.  The examiner should also comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

8. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for right leg shorter than the left leg, bilateral flat feet, and pseudofolliculitis barbae.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

9. After the above development has been completed, readjudicate the claims of entitlement to service connection for sleep apnea, entitlement to an increased disability rating for a back disability, and entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

